Citation Nr: 1743910	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-34 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the Veteran's file was subsequently transferred to the RO in Winston-Salem, North Carolina.

The Veteran requested a video-conference hearing in his VA Form 9; however, in August 2016 the Veteran withdrew his request for a Board hearing and requested that his case be decided based on the evidence of record.  

In November 2016, the Board recharacterized the Veteran's claim of service connection for PTSD to include depressive disorder and anxiety disorder and remanded the matter for further development.  The case is presently before the Board for further appellate review. 

FINDING OF FACT

The Veteran does not have psychiatric disorder that was caused by or aggravated by his military service.

CONCLUSION OF LAW

The criteria are not met to establish service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, or anxiety disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in August 2010 that fully addressed all notice elements.  The letter was sent prior to adjudication and informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally, neither the Veteran nor his representative, has raised the issue of improper notice; therefore, the Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claim.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its' duty to assist in obtaining identified and available evidence needed to substantiate the claim.  As mentioned above, the Board remanded the matter in November 2016, specifically to obtain any outstanding treatment records relevant to the Veteran's claim, and to obtain an adequate medical opinion.  The Veteran was also afforded VA examinations in September 2010, June 2014, October 2015, and again in March 2017 to comply with the Board remand directives. 

Given the above development, the Board finds that there has been substantial compliance with prior Board remand directives, such that further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); See also Dyment v. West, 13 Vet. App. 141, 147 (1999).  As the Veteran submitted a due process waiver noting he has no additional evidence pertinent to the claim, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.

Service Connection for PTSD

Under VA law, service connection is available for a current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999).

There is specific VA criteria to establish service connection for PTSD: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The requirement of an in-service stressor is established by the veteran's testimony alone if he is shown to have engaged in combat with the enemy.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).  If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

For an in-service stressor not related to participation in combat, independent corroboration by outside evidence is required beyond the veteran's lay testimony alone.  The record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records.  See Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997).  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  The available sources for corroboration of a claimed stressor are not necessarily limited to service records, but may also include other sources of evidence such as lay statements from third-party individuals.  See Cohen, 10 Vet. App. at 143 (indicating that corroborating sources need not be found only in service records, contrary to what was previously set forth under the VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)).

Apart from the above provisions, VA revised the regulation governing adjudication of claims for service connection for PTSD, effective July 13, 2010.  See 75 Fed. Reg. 39,843, later codified at 38 C.F.R. § 3.304(f)(3).  The updated regulation eased the requirement that there be objective corroboration of a claimed in-service stressor.  Under this standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Legal Analysis

The Veteran seeks service connection for PTSD. With regard to his stressors, he  contends that while stationed in Vietnam, he was fearful of encountering the enemy and feared for his life.  However, the Board has duly and carefully considered the evidence of record, and finds ultimately that the evidence does not support the claim for service connection for PTSD, depressive disorder, anxiety, or any other psychiatric disability.  

As an initial matter, the Board notes that in August 2010, the RO conceded the Veteran's stressor of being in fear due to hostile military activity.  Accordingly, there is evidence of an in service event, and this element of service connection is established.
 
However, to support a claim there must also be a current disability and a nexus between the current disability and the in service event. Turning to the evidence of record, in September 2010, the Veteran received a PTSD VA Disability Benefits Questionnaire (DBQ) examination.  The Veteran reported having seen a provider four or five years ago one time for having problems with memories of Vietnam.

The examiner noted that the Veteran initially reported being depressed every day with onset of fifteen years ago.  The Veteran also reported the onset as not that long ago and noted that it is not every day; subsequently, he reported an onset of 2.5 years ago.  The Veteran also reported being depressed every day in the past month for four to five hours per day, but denied feelings of worthlessness, guilt, thoughts of death, and trouble with concentration.

As it relates to the Veteran's social impairment, the Veteran explained he has good relationships with his children, except for his oldest daughter.  He estimated having between ten to fifteen friends and that he feels close to them.  The Veteran reported that he goes out with his wife but not as much due to having a daughter and no babysitter, and that their relationship is good.  

Regarding the Veteran's stressor related to PTSD, the Veteran reported having intrusive thoughts about his Vietnam experience about once a day and having nightmares about fifteen times in the past year.  The Veteran further reported that he does not go to memorials or watch war movies.  He denied hypervigilance, problems with anger, and denied problems with concentration; however, the Veteran endorsed problems with sleep.

In the occupational setting, the Veteran denied problems with occupational functioning in which he stated "he arrives on time, stays the entire shift," and ultimately rated his job performance as a "10."  

As a result of the examination, the examiner diagnosed the Veteran with Depressive Disorder NOS and Anxiety NOS and noted that the Anxiety NOS symptoms are "reportedly" related to the Veteran's fears of hostile military activity, and related thoughts/memories about taking the lives of others and seeing friends die.  The examiner found that the Veteran's depressive and anxious symptoms mildly interfere with social functioning.  The examiner further found that the Veteran's depressive symptoms could not be related to his fear of hostile military activity without resort to speculation.

In December 2013, the Veteran was given a PTSD DBQ examination from a private clinician.  The Veteran reported difficulty sleeping through the night.  The examiner found that the Veteran showed symptoms of isolation, hypervigilance, and periods of being emotionally explosive.  He showed occupational and social impairment, panic attacks with deficiencies in areas, such as work, family relations, and judgment due to anxiety affecting his ability to function independently, appropriately and effectively.  Additionally, he showed difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The examiner ultimately diagnosed the Veteran with PTSD and Major Depressive Disorder.

In June 2014, the Veteran received another PTSD VA DBQ examination in which the Veteran was diagnosed with Unspecified Depressive Disorder; however, the examiner did not find a diagnosis of PTSD.  The Veteran reported no prior mental health inpatient admissions, but that he has had a few sessions of counseling with the last occurring in March 2014.  The Veteran further reported being married for 26 years describing his relationship as "very good," and denied any social impairment.  The Veteran further denied any work-related problems.
The Veteran reported that he has nightmares which the examiner attributed to a symptom of his diagnosed mental disorder.  The examiner noted that the Veteran had symptoms of depressed mood and chronic sleep impairment as a basis for his diagnosis.  The examiner found that although the Veteran had a diagnosed mental disorder, the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner further found that he cannot determine if there is a relationship between the depressive disorder and the Veteran's service in the Army without resorting to mere speculation.  

In October 2015, the Veteran was given yet another PTSD VA DBQ examination.  The Veteran reported that he lives with wife and that they have a good relationship.  He further reported having a few friends, but he prefers to be by himself, and that he retired in October 2014 and did well on the job.  The Veteran denied any significant impairment.  The examiner noted mild anhedonia in regard to social activity and that the Veteran had symptoms of depressed mood and chronic sleep impairment as it relates to his diagnosis.  The examiner further noted that the Veteran does not have PTSD and does not report an event that results in PTSD.  Ultimately, the examiner found that there was no clear connection between the Veteran's mood symptoms and his service in the military.

In response to the Board's November 2016 remand directives, the Veteran was afforded another PTSD VA DBQ examination in March 2017.  In the examination, the Veteran reported being married for 29 years and that he has contact with relatives about three times a week.  He further reported having friends with whom he has contact with every two years, and that he goes to the grocery store, restaurants, and worship services weekly.  In the occupational setting, the Veteran reported having worked in manufacturing and at VA for the past nine years.  He denied any problems with attendance in the past year.

The examiner noted that the Veteran denied ever having outpatient mental health counseling or psychotherapy and when asked about feelings of depression, the Veteran responded "Not all day but I have it sometimes."  The Veteran further reported "he did not know" how long his mood can feel okay and could not say when the low moods started.  The Veteran noted that his mood declines due to "different things, I really don't know, things I think about, reactions of different people, different things, I don't know, what bothers me today might not bother me tomorrow, the same thing."  The Veteran denied having any feelings of hopelessness and/or worthlessness, he denied any loss of interest in his usual activities, denied panic attacks, and denied any current suicidal and/or homicidal ideation, intent, or plan.

As it relates to sleep impairment, the Veteran reported delayed onset about four times a week due to ringing in his ears and "life in general."  He noted he wakes during the night for unknown reasons and had bad dreams about 'two or three times a month, two or three times a week," about "weird things, I really can't place it."

Regarding intrusive memories about Vietnam, the Veteran reported having about ten in the past month and reported that he did not have any physical reactions when reminded of the stressors, stating "not really, emotional reaction."  The Veteran further reported that in an effort to avoid thoughts and feelings about his stressors, he avoids war movies, and stops looking at the news when it discusses Iraq, but that he can talk about it with other Veterans and it doesn't bother him.

Ultimately, the examiner found that after her examination of the Veteran and after reviewing all the available records in the Veteran's file, there is no evidence to support that the Veteran has ever had a psychiatric condition.  The examiner supported her rationale noting in short that VA treatment records do not show any significant reports of mood or anxiety problems, or any other psychiatric condition.  The examiner further noted a review of the Veteran's medical history revealed negative depression screenings and/or no mental health symptoms or treatment from May 2006 until December 2016.  Additionally, the examiner noted that in his initial PTSD exam, the Veteran reported he was depressed with impaired sleep, but records show that the Veteran's primary complaint has been disrupted sleep, as opposed to depression, which the Veteran contributed to tinnitus and that he ruminated on things.  As a result, the examiner found that the Veteran has never had a psychiatric condition at all during the appeal period.

With regard to the presence of a current disability, the Veteran has been diagnosed with depressive disorder, anxiety disorder and PTSD. However, in addressing this question, the Board finds that the March 2017 PTSD VA DBQ is the most credible and probative medical evidence.  The examiner reviewed the entire claims file, interviewed the Veteran, and provided a thorough rationale for her conclusion that the Veteran did not have a psychiatric condition from 2006 to present. She determined that the prior diagnoses were incorrect given the evidence of record that contradicts a finding of a depressive disorder, PTSD, or other psychiatric conditions. 

Further, the Veteran's service treatment records and post-service treatment records are silent as to any treatment for a mental health condition.  The Veteran has reported that he had a few sessions of counseling with the last occurring in March 2014, a psychologist evaluation around August 2008, and a private clinician noted that the Veteran will agree to cognitive behavioral therapy; however, there is no evidence of record reflecting any type of counseling or evaluation to substantiate these assertions.  Alternatively, in his March 2017 DBQ, the Veteran denied having any outpatient mental health counseling or psychotherapy.  See August 2010 Statement in Support of Claim, December 2013, and June 2014 DBQ.  Thus, based on the evidence of record, the Board finds that the most probative evidence does not support the presence of a diagnosis during the appeal period.

Even assuming arguendo that the Veteran did have a psychiatric diagnosis of a depressive disorder, an anxiety disorder or PTSD, the most probative evidence of record fails to establish a link between these diagnoses and his active service. The  September 2010 examiner diagnosed the Veteran with Depression and Anxiety disorders, the examiner could not relate the depressive disorder to service without resorting to speculation, and noted that the Anxiety NOS symptoms are "reportedly related to the Veteran's fears of hostile military activity, and related thoughts/memories about taking the lives of others and seeing friends die." The Board cannot determine whether this report is the examiner's determination or whether the examiner was merely reporting what the Veteran told him. Thus, this examination has limited to no probative value with regard to a nexus. 

As mentioned above, both examiners in the Veteran's June 2014 and October 2015 examination reports note that the Veteran's diagnosed mental disorders could not be related to the Veteran's military service without speculation, thus, these reports have no probative value as to nexus.  

As it relates to the Veteran's December 2013 DBQ, the Board does not give this examination much probative value as it appears to be inconsistent, contradictory, and lacks a medical rationale to support its' findings.  First, the Board notes that the examiner diagnosed the Veteran with PTSD and Major Depressive Disorder; however, the examiner checked the box "no" indicating that the Veteran did not have more than one mental disorder diagnosed.  

Additionally, the examiner indicated that the Veteran exhibited total occupational and social impairment; however, as described above, the Veteran has consistently reported in his other four VA PTSD DBQs that he had no deficiencies in work or family relations.  As mentioned above, specifically the Veteran reported in September 2010 that he arrives on time, stays the entire shift, and ultimately rated his job performance as a "10."  In June 2014, he denied any work-related problems.  In October 2015, the Veteran reported he retired in October 2014 and did well on the job, and in March 2017, he denied any work-related problems.  Likewise, in all other examinations, the Veteran described his relationship with his wife as "good."  He also indicated he has friends that he socializes with and although he indicated he wanted to be alone at times, he denied social impairment in other examinations.  Further, the examiner checked "total occupational and social impairment" but in the narrative section addresses only a sampling of the criteria for a 50 or 70 percent disability rating under the applicable Diagnostic Code for rating mental disorders, and does not reference any of the criteria for a 100 percent rating, or total social and occupational impairment. See 38 C.F.R. § 4.130, Diagnostic Code 9411, 9413, 9434, 9435 (2016). 

Additionally, the examiner did not support his diagnoses with any medical rationale as the entire Section V of the DBQ related to Clinical Findings is not completed at all.  Therefore, the Board notes that the lack of clinical findings, the contradictory and inconsistencies in the report itself and as compared to the record render this examination less credible and void of much probative value.

The Board has considered the Veteran's lay statements; however, the Board finds that the Veteran and his spouse are not competent to diagnose and establish the etiology of any psychiatric condition. These determinations require medical training and clinical testing that the Veteran and his wife do not possess. 

As such, the Board finds that there is no probative evidence of a nexus between any of the reported diagnoses and the Veteran's military service.

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric condition. As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for service connection for an acquired psychiatric disability, to include PTSD, depressive Disorder, and anxiety must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric condition is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


